NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            17-FEB-2021
                                            09:03 AM
                                            Dkt. 35 ODSD
                         NO. CAAP-XX-XXXXXXX


                IN THE INTERMEDIATE COURT OF APPEALS

                       OF THE STATE OF HAWAI#I

           HARRY E. MOORE, Claimant-Appellant/Appellant, v.
          ROBERTS HAWAII, INC., Employer-Appellee/Appellee,
             and FIRST INSURANCE COMPANY OF HAWAII, LTD.,
                  Insurance Carrier-Appellee/Appellee


  APPEAL FROM THE LABOR AND INDUSTRIAL RELATIONS APPEALS BOARD
           (CASE NO. AB 2019-216; DCD NO. 2-90-10587)


                      ORDER DISMISSING APPEAL
   (By:   Leonard, Presiding Judge, Hiraoka and Nakasone, JJ.)
           Upon review of the record, it appears that:
           (1) On January 9, 2020, self-represented Claimant-
Appellant/Appellant Harry E. Moore (Moore) filed a statement of
jurisdiction and opening brief;
          (2) On January 10, 2020, Employer-Appellee/Appellee
Roberts Hawaii, Inc., and Insurance Carrier-Appellee/Appellee
First Insurance Company of Hawaii, Ltd. (together, Employer)
filed a motion to strike the statement of jurisdiction and
opening brief for failure to comply with Hawai#i Rules of
Appellate Procedure (HRAP) Rules 12.1 and 28(b), respectively.
Moore did not file an opposition to the January 10, 2020 motion
to strike;
           (3) On February 4, 2020, the court granted the
January 10, 2020 motion, struck the January 9, 2020 statement of
jurisdiction and opening brief, and ordered Moore to file the
statement of jurisdiction by February 18, 2020, and to file the
opening brief in the manner and within the time prescribed by
HRAP Rule 28(b);
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

          (4) On February 13, 2020, Moore filed a first amended
opening brief that, like the January 9, 2020 opening brief,
failed to include the elements required by HRAP Rule 28(b),
including, inter alia, a concise statement of the case with
record references, a statement of the points of error, a standard
of review, an argument containing Moore's contentions on the
points presented and the reasons therefor, with citations to
authorities, statutes and parts of the record relied on, and a
conclusion;
          (5) On February 18, 2020, Employer filed a motion to
strike the first amended opening brief. Moore did not file an
opposition to the February 18, 2020 motion;
          (6) On April 29, 2020, the court granted the
February 18, 2020 motion, struck the February 13, 2020 first
amended opening brief, explained that the brief failed to comply
with HRAP Rule 28(b), and ordered Moore to file a second amended
opening brief by May 29, 2020. The court also cautioned Moore
that failure to comply with the order may result in sanctions,
including, without limitation, the appeal being dismissed. The
appellate clerk served Moore with the April 29, 2020 order at his
address of record;
          (7) Moore did not file a second amended opening brief
or request an extension;
          (8) On September 23, 2020, the court provided Moore
another opportunity to file a second amended opening brief.
Specifically, the court ordered Moore to file a second amended
opening brief by October 23, 2020, again explained the elements
required by HRAP Rule 28(b) that were missing in the first
amended opening brief, and again cautioned Moore that failure to
comply with the order may result in sanctions, including, without
limitation, the appeal being dismissed. The appellate clerk
served Moore with the September 23, 2020 order at his address of
record;
          (9) Moore did not file a second amended opening brief
or request an extension;




                                  2
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

          (10)   HRAP Rule 30 states, in part,
          When the brief of an appellant is otherwise not in
          conformity with these Rules, the appeal may be dismissed or
          the brief stricken and monetary or other sanctions may be
          levied by the appellate court. . . . When a brief is filed,
          an appellate court shall not dismiss an appeal, . . . impose
          a monetary sanction, or strike a brief without an
          opportunity to resubmit an amended brief, without prior
          notice to the affected party, and without a meaningful
          opportunity to be heard[;]

          (11) The court has given Moore multiple opportunities
to file an opening brief that complies with HRAP Rule 28(b),
including two opportunities to file a second amended opening
brief. Further, the court twice cautioned Moore that failure to
file a second amended opening brief may result in sanctions,
including the appeal being dismissed. Moore failed to file a
second opening brief. Therefore the court dismisses the appeal
for failure to file a conforming opening brief;
          (12) On October 8, 2020, Employer's counsel, Laurie E.
Keeno (Keeno), filed a Withdrawal and Substitution of Counsel,
which was not signed by Employer's representatives, as required
by HRAP Rule 50(b); and
          (13) Consequently, the court strikes the Withdrawal
and Substitution of Counsel.
          Therefore, IT IS HEREBY ORDERED that the October 8,
2020 Withdrawal and Substitution of Counsel is stricken, without
prejudice to a notice of withdrawal and substitution of counsel
that complies with HRAP Rule 50(b).
          IT IS FURTHER ORDERED that the appeal in Case No. CAAP-
XX-XXXXXXX is dismissed.
          DATED: Honolulu, Hawai#i, February 17, 2021.

                                        /s/ Katherine G. Leonard
                                        Presiding Judge

                                        /s/ Keith K. Hiraoka
                                        Associate Judge

                                        /s/ Karen T. Nakasone
                                        Associate Judge




                                    3